                       Case 3:18-cv-07592-JCS Document 68 Filed 03/29/19 Page 1 of 20


            1    THEANE EVANGELIS, SBN 243570
                   tevangelis@gibsondunn.com
            2    DHANANJAY S. MANTHRIPRAGADA, SBN 254433
                   dmanthripragada@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            4    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            5    Facsimile: 213.229.7520
            6    MICHELE L. MARYOTT, SBN 191993
                   mmaryott@gibsondunn.com
            7    GIBSON, DUNN & CRUTCHER LLP
                 3161 Michelson Drive
            8    Irvine, CA 92612-4412
                 Telephone: 949.451.3800
            9    Facsimile: 949.451.4220
          10     Attorneys for Defendant Postmates Inc.
          11                                    UNITED STATES DISTRICT COURT

          12                                 NORTHERN DISTRICT OF CALIFORNIA

          13

          14     JOSHUA ALBERT,                                      CASE NO. 3:18-cv-07592-JCS
          15                           Plaintiff,                    DEFENDANT’S ANSWER TO PLAINTIFF’S
                                                                     THIRD AMENDED COMPLAINT
          16            v.
          17     POSTMATES INC.                                      Judge: Hon. Joseph C. Spero
                                                                     Action Filed: May 8, 2018
          18                           Defendant.                    Trial Date: None Set
          19                                                         [JURY TRIAL DEMANDED]
          20

          21            Defendant Postmates Inc. answers the Third Amended Complaint (“Complaint”) filed by

          22     Plaintiff Joshua Albert according to its numbered paragraphs as follows:

          23            1.      Answering the allegations in paragraph 1 of the Complaint, Defendant admits that

          24     Postmates is an online marketplace and platform that connects individual customers with local

          25     merchants and independent contractor couriers to facilitate the purchase, fulfillment, and, when

          26     applicable, delivery of goods from merchants to customers. Defendant further admits that Postmates

          27     is headquartered in San Francisco, California, and its online marketplace and platform are available

          28

Gibson, Dunn &
Crutcher LLP
                                DEFENDANT’S ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
                                                CASE NO. 3:18-CV-07592-JCS
                       Case 3:18-cv-07592-JCS Document 68 Filed 03/29/19 Page 2 of 20


            1    in California and the United States. Except as expressly admitted, Defendant denies each and every
            2    allegation contained in paragraph 1 of the Complaint.
            3           2.      Answering the allegations in paragraph 2 of the Complaint, Defendant denies that it
            4    misclassifies drivers as independent contractors. Defendant admits that Plaintiff purports to bring a
            5    representative claim against Postmates on behalf of the State of California and other Postmates
            6    couriers. The remaining allegations in this paragraph constitute conclusions of law to which no
            7    response is required. Except as expressly admitted, Defendant denies each and every allegation
            8    contained in paragraph 2 of the Complaint.
            9           3.      Answering the allegations in paragraph 3 of the Complaint, Defendant lacks sufficient
          10     information and belief to admit or deny whether Plaintiff is an adult citizen of California, and on that
          11     basis, denies the allegation. Defendant admits that from August 17, 2018, through August 27, 2018,
          12     Plaintiff used Postmates’ online platform to find delivery opportunities. Except as expressly
          13     admitted, Defendant denies each and every allegation contained in paragraph 3 of the Complaint.
          14            4.      Answering the allegations in paragraph 4 of the Complaint, Defendant admits that
          15     Postmates Inc. is incorporated in Delaware and headquartered in San Francisco, California.
          16            5.      Paragraph 5 of the Complaint contains Plaintiff’s jurisdictional allegations to which no
          17     response is required. To the extent a response is required, Defendant admits that this Court has
          18     personal jurisdiction over Postmates because it is headquartered in California. Except as expressly
          19     admitted, Defendant denies each and every allegation contained in paragraph 5 of the Complaint.
          20            6.      Paragraph 6 of the Complaint contains Plaintiff’s jurisdictional allegations to which no
          21     response is required. The remaining allegations in this paragraph constitute conclusions of law to
          22     which no response is required. To the extent a response is required, Defendant admits that this Court
          23     has subject matter jurisdiction over this action. Except as expressly admitted, Defendant denies each
          24     and every allegation contained in paragraph 6 of the Complaint.
          25            7.      Paragraph 7 of the Complaint contains Plaintiff’s jurisdictional allegations to which no
          26     response is required. The remaining allegations in this paragraph constitute conclusions of law to
          27     which no response is required. To the extent a response is required, Defendant admits that Plaintiff
          28     alleges that an actual controversy exists between the Parties within the meaning of 28 U.S.C. § 2201.

Gibson, Dunn &                                                      2
Crutcher LLP
                                 DEFENDANT’S ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
                                                 CASE NO. 3:18-CV-07592-JCS
                       Case 3:18-cv-07592-JCS Document 68 Filed 03/29/19 Page 3 of 20


            1    Except as expressly admitted, Defendant denies each and every allegation contained in paragraph 7 of
            2    the Complaint.
            3           8.        Paragraph 8 of the Complaint contains Plaintiff’s legal assertions regarding venue to
            4    which no response is required. To the extent a response is required, Defendant admits that Postmates
            5    is headquartered in San Francisco, California. Except as expressly admitted, Defendant denies each
            6    and every allegation contained in paragraph 8 of the Complaint.
            7           9.        Answering the allegations in paragraph 9 of the Complaint, Defendant admits that it is
            8    an online marketplace and platform that connects individual customers with local merchants and
            9    independent contractor couriers to facilitate the purchase, fulfillment, and, when applicable, delivery
          10     of goods from merchants to customers. Defendant further admits that it is headquartered in San
          11     Francisco and that its online marketplace and platform are available in many cities in California.
          12     Except as expressly admitted, Defendant denies each and every allegation contained in paragraph 9 of
          13     the Complaint.
          14            10.       Answering the allegations in paragraph 10 of the Complaint, Defendant lacks
          15     sufficient information and belief to admit or deny where food and merchandise originates, and on that
          16     basis, Defendant denies the allegation. Defendant expressly denies the remaining allegations
          17     contained in paragraph 10 of the Complaint.
          18            11.       Answering the allegations in paragraph 11 of the Complaint, Defendant admits that its
          19     online marketplace is made available to individual customers and independent contractor couriers via
          20     Postmates’ mobile application and website. Except as expressly admitted, Defendant denies each and
          21     every allegation contained in paragraph 11 of the Complaint.
          22            12.       Answering the allegations in paragraph 12 of the Complaint, Defendant denies that it
          23     holds itself out to the public as a delivery service. Defendant admits that Postmates has, at certain
          24     times, used the phrase “Anything, anywhere, anytime,” on its website. Defendant further admits that
          25     “Postmates Unlimited” is a membership program that allows customers to pay a flat fee to facilitate
          26     the delivery of goods purchased through the Postmates online marketplace and platform. Defendant
          27     further admits that it has, at certain times, used the phrase “Pay once, free delivery all year,” in
          28     connection with the Postmates Unlimited program. Defendant further admits that Postmates has

Gibson, Dunn &                                                       3
Crutcher LLP
                                  DEFENDANT’S ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
                                                  CASE NO. 3:18-CV-07592-JCS
                       Case 3:18-cv-07592-JCS Document 68 Filed 03/29/19 Page 4 of 20


            1    stated on its website, at certain times, that “Postmates is transforming the way goods move around
            2    cities by enabling anyone to have anything delivered on-demand.” Except as expressly admitted,
            3    Defendant denies each and every allegation contained in paragraph 12 of the Complaint.
            4           13.     Answering the allegations in paragraph 13 of the Complaint, Defendant admits that
            5    Plaintiff used Postmates’ online marketplace and platform to find delivery opportunities from August
            6    17, 2018, through August 27, 2018. Except as expressly admitted, Defendant denies each and every
            7    allegation contained in paragraph 13 of the Complaint.
            8           14.     Answering the allegations in paragraph 14 of the Complaint, Defendant admits that
            9    pursuant to the Postmates Fleet Agreement, which couriers must accept before they may access
          10     Postmates’ online platform to access delivery opportunities, couriers confirm they are independent
          11     contractors. Defendant further admits that Plaintiff confirmed he was an independent contractor
          12     when he accepted the Fleet Agreement. Defendant denies that under California law, couriers should
          13     be classified as employees. Except as expressly admitted, Defendant denies each and every
          14     allegation contained in paragraph 14 of the Complaint.
          15            15.     Answering the allegations in paragraph 15 of the Complaint, Defendant denies each
          16     and every allegation in paragraph 15 of the Complaint.
          17            16.     Answering the allegations in paragraph 16 of the Complaint, Defendant denies each
          18     and every allegation in paragraph 16 of the Complaint.
          19            17.     Answering the allegations in paragraph 17 of the Complaint, Defendant denies each
          20     and every allegation in paragraph 17 of the Complaint.
          21            18.     Answering the allegations in paragraph 18 of the Complaint, Defendant admits that, at
          22     certain times, it sets the rates offered to independent contractor couriers who offer their services to
          23     customers using Postmates’ online platform. Defendant further admits that pursuant to the Fleet
          24     Agreement, Postmates has the right to modify payment schedules. Except as expressly admitted,
          25     Defendant denies each and every allegation contained in paragraph 18 of the Complaint.
          26            19.     Answering the allegations in paragraph 19 of the Complaint, Defendant admits that
          27     Postmates communicates with its customers. Defendant further admits that Postmates has at certain
          28     times suspended or terminated couriers’ access to Postmates’ online platform when a courier has

Gibson, Dunn &                                                       4
Crutcher LLP
                                 DEFENDANT’S ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
                                                 CASE NO. 3:18-CV-07592-JCS
                       Case 3:18-cv-07592-JCS Document 68 Filed 03/29/19 Page 5 of 20


            1    materially breached the Fleet Agreement. Defendant further admits that Postmates terminated
            2    Plaintiff’s ability to use its online platform on August 30, 2018, after Plaintiff materially breached the
            3    Fleet Agreement. Except as expressly admitted, Defendant denies each and every allegation
            4    contained in paragraph 19 of the Complaint.
            5           20.     Answering the allegations in paragraph 20 of the Complaint, Defendant admits that
            6    pursuant to the Postmates Fleet Agreement, independent contractor couriers are responsible for
            7    paying all costs and expenses arising from their performance of deliveries using Postmates’ online
            8    platform. Except as expressly admitted, Defendant denies each and every allegation contained in
            9    paragraph 20 of the Complaint.
          10            21.     Answering the allegations in paragraph 21 of the Complaint, Defendant lacks
          11     sufficient information and belief to admit or deny whether Plaintiff incurred costs for the use of his
          12     vehicle, including for gas and car insurance, while using the Postmates platform, and on that basis,
          13     Defendant denies the allegation. Defendant further lacks sufficient information and belief to admit or
          14     deny whether Plaintiff incurred phone and data charges while using his smartphone to run Postmates’
          15     platform, and on that basis, Defendant denies the allegation. Defendant further admits that, as part of
          16     the courier onboarding process, Plaintiff provided his driver’s license number so that a third-party
          17     vendor could perform a background and driving record check. Defendant admits that, as part of the
          18     courier onboarding process, Plaintiff was asked to identify the mode of transportation he intended to
          19     use to perform deliveries. Except as expressly admitted, Defendant denies each and every allegation
          20     contained in paragraph 21 of the Complaint.
          21            22.     Answering the allegations in paragraph 22 of the Complaint, Defendant admits that
          22     Postmates pays couriers a fee for each delivery, and at certain times has provided additional
          23     payments for deliveries completed. Except as expressly admitted, Defendant denies each and every
          24     allegation contained in paragraph 22 of the Complaint.
          25            23.     Answering the allegations in paragraph 23 of the Complaint, Defendant denies that
          26     Plaintiff worked for approximately 26 hours and was paid a total of $193.77 for work he performed
          27     using the Postmates platform from August 18, 2018, through August 22, 2018. Defendant lacks
          28     sufficient information and belief to admit or deny whether Plaintiff paid expenses relating to his car

Gibson, Dunn &                                                       5
Crutcher LLP
                                 DEFENDANT’S ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
                                                 CASE NO. 3:18-CV-07592-JCS
                       Case 3:18-cv-07592-JCS Document 68 Filed 03/29/19 Page 6 of 20


            1    and phone, and on that basis, denies the allegations. Except as expressly admitted, Defendant denies
            2    each and every allegation contained in paragraph 23 of the Complaint.
            3           24.     Answering the allegations in paragraph 24 of the Complaint, the allegations in this
            4    paragraph constitute conclusions of law to which no response is required. Defendant sets forth by
            5    reference its responses to the preceding paragraphs as if fully set forth here. To the extent a response
            6    is required, Defendant admits that on April 30, 2018, the California Supreme Court issued its
            7    decision in Dynamex Operations W., Inc. v. Superior Court, No. S222732. Except as expressly
            8    admitted, Defendant denies each and every allegation contained in paragraph 24 of the Complaint.
            9           25.     Answering the allegations in paragraph 25 of the Complaint, Defendant admits that
          10     Plaintiff provided notice of alleged California Labor Code violations to Postmates on December 4,
          11     2018. Defendant lacks sufficient information and belief to admit or deny whether Plaintiff provided
          12     notice to the Labor and Workforce Development Agency (“LWDA”) of these alleged violations or
          13     whether the LWDA has provided any notice that it will or will not investigate Plaintiff’s allegations,
          14     and on that basis, Defendant denies the allegations. Defendant expressly denies each and every
          15     remaining allegation contained in paragraph 25 of the Complaint.
          16            26.     Answering the allegations in paragraph 26 of the Complaint, Defendant admits that
          17     Plaintiff purports to assert a claim under the Private Attorneys General Act, Labor Code section 2698
          18     et seq. (“PAGA”). The remaining allegations in this paragraph constitute conclusions of law to
          19     which no response is required. Except as expressly admitted, Defendant denies each and every
          20     allegation contained in paragraph 26 of the Complaint.
          21                                                   COUNT I
                                                       Expense Reimbursement
          22                                      Violation of Cal. Lab. Code § 2802
          23            27.     Answering the allegations in paragraph 27 of the Complaint, the allegations in this
          24     paragraph constitute conclusions of law to which no response is required. Defendant sets forth by
          25     reference its responses to the preceding paragraphs as if fully set forth here. To the extent a response
          26     is required, Defendant denies each and every allegation contained in paragraph 27 of the Complaint.
          27

          28

Gibson, Dunn &                                                      6
Crutcher LLP
                                 DEFENDANT’S ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
                                                 CASE NO. 3:18-CV-07592-JCS
                       Case 3:18-cv-07592-JCS Document 68 Filed 03/29/19 Page 7 of 20


            1                                                 COUNT II
                                                          Minimum Wage
            2                               Violation of Cal. Lab. Code §§ 1197 and 1194
            3           28.     Answering the allegations in paragraph 28 of the Complaint, the allegations in this
            4    paragraph constitute conclusions of law to which no response is required. Defendant sets forth by
            5    reference its responses to the preceding paragraphs as if fully set forth here. To the extent a response
            6    is required, Defendant denies each and every allegation contained in paragraph 28 of the Complaint.
            7                                               COUNT III
                                                    Unlawful Business Practices
            8                            Violation of Cal. Bus. & Prof. Code § 17200 et seq.
            9           29.     Answering the allegations in paragraph 29 of the Complaint, the allegations in this
          10     paragraph constitute conclusions of law to which no response is required. Defendant sets forth by
          11     reference its responses to the preceding paragraphs as if fully set forth here. To the extent a response
          12     is required, Defendant denies each and every allegation contained in paragraph 29 of the Complaint.
          13                                                COUNT IV
                           Penalties Pursuant to the Labor Code Private Attorneys Federal Act of 2004
          14                                         (Representative Action)
                                         Violation of Cal. Lab. Code § 2698 et seq., § 558
          15
                        30.     Answering the allegations in paragraph 30 of the Complaint, the allegations in this
          16
                 paragraph constitute conclusions of law to which no response is required. Defendant sets forth by
          17
                 reference its responses to the preceding paragraphs as if fully set forth here. To the extent a response
          18
                 is required, Defendant admits that Plaintiff purports to assert a representative claim under PAGA.
          19
                 Except as expressly admitted, Defendant denies each and every allegation contained in paragraph 30
          20
                 of the Complaint.
          21
                        31.     Answering the allegations in paragraph 31 of the Complaint, the allegations in this
          22
                 paragraph constitute conclusions of law to which no response is required. Defendant sets forth by
          23
                 reference its responses to the preceding paragraphs as if fully set forth here. To the extent a response
          24
                 is required, Defendant admits that Plaintiff seeks civil penalties pursuant to PAGA. Except as
          25
                 expressly admitted, Defendant denies each and every allegation contained in paragraph 31 of the
          26
                 Complaint.
          27

          28

Gibson, Dunn &                                                      7
Crutcher LLP
                                 DEFENDANT’S ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
                                                 CASE NO. 3:18-CV-07592-JCS
                       Case 3:18-cv-07592-JCS Document 68 Filed 03/29/19 Page 8 of 20


            1           32.     Answering the allegations in paragraph 32 of the Complaint, the allegations in this
            2    paragraph constitute conclusions of law to which no response is required. Defendant sets forth by
            3    reference its responses to the preceding paragraphs as if fully set forth here. To the extent a response
            4    is required, Defendant denies each and every allegation contained in paragraph 32 of the Complaint.
            5           33.     Answering the allegations in paragraph 33 of the Complaint, Defendant admits that
            6    Plaintiff provided notice of alleged California Labor Code violations to Postmates on December 4,
            7    2018. Defendant lacks sufficient information and belief to admit or deny whether Plaintiff provided
            8    notice to the LWDA of these alleged violations or whether the LWDA has provided notice that it will
            9    or will not investigate, and on that basis, Defendant denies the allegations. Except as expressly
          10     admitted, Defendant denies each and every allegation contained in paragraph 33 of the Complaint.
          11                                                  COUNT V
                                                        Declaratory Judgment
          12                                            28 U.S.C. §§ 2201-2202
          13            34.     Answering the allegations in paragraph 34 of the Complaint, the allegations in this
          14     paragraph constitute conclusions of law to which no response is required. Defendant sets forth by
          15     reference its responses to the preceding paragraphs as if fully set forth here. To the extent a response
          16     is required, Defendant admits that Plaintiff alleges that an actual controversy exists between the
          17     Parties within the meaning of 28 U.S.C. § 2201. Except as expressly admitted, Defendant denies
          18     each and every allegation contained in paragraph 34 of the Complaint.
          19            35.     Answering the allegations in paragraph 35 of the Complaint, the allegations in this
          20     paragraph constitute conclusions of law to which no response is required. Defendant sets forth by
          21     reference its responses to the preceding paragraphs as if fully set forth here. To the extent a response
          22     is required, Defendant denies each and every allegation contained in paragraph 35 of the Complaint.
          23            36.     Answering the allegations in paragraph 36 of the Complaint, the allegations in this
          24     paragraph constitute conclusions of law to which no response is required. Defendant sets forth by
          25     reference its responses to the preceding paragraphs as if fully set forth here. To the extent a response
          26     is required, Defendant denies each and every allegation contained in paragraph 36 of the Complaint.
          27            37.     Answering the allegations in paragraph 37 of the Complaint, the allegations in this
          28     paragraph constitute conclusions of law to which no response is required. Defendant sets forth by

Gibson, Dunn &                                                      8
Crutcher LLP
                                 DEFENDANT’S ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
                                                 CASE NO. 3:18-CV-07592-JCS
                       Case 3:18-cv-07592-JCS Document 68 Filed 03/29/19 Page 9 of 20


            1    reference its responses to the preceding paragraphs as if fully set forth here. To the extent a response
            2    is required, Defendant admits that Plaintiff seeks an order pursuant to 28 U.S.C. §§ 2201-2202 and
            3    Fed. R. Civ. P. 57. Except as expressly admitted, Defendant denies each and every allegation in
            4    paragraph 37 of the Complaint.
            5           38.     Answering the allegations in paragraph 38 of the Complaint, the allegations in this
            6    paragraph constitute conclusions of law to which no response is required. Defendant sets forth by
            7    reference its responses to the preceding paragraphs as if fully set forth here. To the extent a response
            8    is required, Defendant denies each and every allegation in paragraph 38 of the Complaint.
            9                                             PRAYER FOR RELIEF
          10            The remainder of Plaintiff’s Complaint contains Plaintiff’s prayer for relief, which consists of
          11     conclusions of law for which no responsive pleading is required and which are therefore denied. To
          12     the extent the allegations are deemed in whole or in part to be factual, Defendant denies them. By
          13     way of further response, Defendant denies that Plaintiff is an aggrieved employee under PAGA, or
          14     that Plaintiff or the couriers he purports to represent suffered injury or damage of any kind.
          15     Defendant denies that Plaintiff is entitled to any relief on any of his claims.
          16                                SEPARATE AND ADDITIONAL DEFENSES
          17            Defendant has not completed its investigation of the facts of this case, has not completed
          18     discovery in this matter, and has not completed its preparation for trial. The defenses asserted herein
          19     are based on Defendant’s knowledge, information, and belief at this time. Defendant specifically
          20     reserves the right to assert additional affirmative or other defenses and/or modify, amend, or
          21     supplement any defense contained herein at any time. Without admitting any of the facts alleged in
          22     the Complaint, Defendant asserts and alleges the following separate and additional defenses. By
          23     setting forth these defenses, Defendant does not assume the burden of proving any fact, issue, or
          24     element of a cause of action where such burden properly belongs to Plaintiff.
          25                            FIRST SEPARATE AND ADDITIONAL DEFENSE
          26                                            (Failure to State a Claim)
          27            1.      As a separate and distinct defense, Defendant alleges that the Complaint fails to state a
          28     claim for which relief can be granted.

Gibson, Dunn &                                                       9
Crutcher LLP
                                 DEFENDANT’S ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
                                                 CASE NO. 3:18-CV-07592-JCS
                      Case 3:18-cv-07592-JCS Document 68 Filed 03/29/19 Page 10 of 20


            1                           SECOND SEPARATE AND ADDITIONAL DEFENSE
            2                                             (Statute of Limitations)
            3             2.    As a separate and distinct defense, Defendant alleges that Plaintiff’s claims are barred
            4    by applicable statutes of limitations.
            5                            THIRD SEPARATE AND ADDITIONAL DEFENSE
            6                                                (Unclean Hands)
            7             3.    As a separate and distinct defense, Defendant alleges that Plaintiff’s Complaint, and
            8    each purported cause of action alleged therein against Defendant, is barred by the doctrine of unclean
            9    hands.
          10                            FOURTH SEPARATE AND ADDITIONAL DEFENSE
          11                                                     (Waiver)
          12              4.    As a separate and distinct defense, Defendant alleges that, by his conduct and/or
          13     agreement between the parties, Plaintiff has waived any right to recover any relief pursuant to the
          14     Complaint, or any purported cause of action alleged therein.
          15                             FIFTH SEPARATE AND ADDITIONAL DEFENSE
          16                                                    (Estoppel)
          17              5.    As a separate and distinct defense, Defendant alleges that Plaintiff is estopped by his
          18     conduct from recovering any relief pursuant to the Complaint, or any purported cause of action
          19     alleged therein.
          20                             SIXTH SEPARATE AND ADDITIONAL DEFENSE
          21                                     (Lack of Damages/Failure to Mitigate)
          22              6.    As a separate and distinct defense, Defendant alleges that Plaintiff has suffered no
          23     damages as a result of any alleged act or omission of Defendant, and even if Plaintiff has suffered
          24     damages or injuries, all or some portion of said damages or injuries were caused or attributable to
          25     Plaintiff’s failure to take reasonable action to mitigate said damages or injuries, if any.
          26

          27

          28

Gibson, Dunn &                                                       10
Crutcher LLP
                                    DEFENDANT’S ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
                                                    CASE NO. 3:18-CV-07592-JCS
                      Case 3:18-cv-07592-JCS Document 68 Filed 03/29/19 Page 11 of 20


            1                           SEVENTH SEPARATE AND ADDITIONAL DEFENSE
            2                                               (Good Faith Dispute)
            3           7.         As a separate and distinct defense, Defendant alleges that without conceding that there
            4    are any wages and/or monies due, there exists a good faith dispute regarding the payment of wages
            5    and/or monies allegedly owed. Therefore, penalties are not warranted.
            6                            EIGHTH SEPARATE AND ADDITIONAL DEFENSE
            7                                                      (Excuse)
            8           8.         As a separate and distinct defense, Defendant alleges that the claims of Plaintiff and
            9    the “aggrieved employees” whom he purports to represent are barred in whole or in part because
          10     Defendant’s acts and/or omissions were excused.
          11                              NINTH SEPARATE AND ADDITIONAL DEFENSE
          12                                                (Satisfaction of Duty)
          13            9.         As a separate and distinct defense, Defendant alleges that Defendant satisfied, fulfilled
          14     and performed each and every obligation and duty imposed by law or contract to the full extent of its
          15     responsibility.
          16                              TENTH SEPARATE AND ADDITIONAL DEFENSE
          17                                                (Failure to Perform)
          18            10.        As a separate and distinct defense, Defendant alleges that Plaintiff’s Complaint, and
          19     each cause of action therein, is barred by Plaintiff’s or applicable third parties’ failure to perform
          20     under the alleged contract.
          21                           ELEVENTH SEPARATE AND ADDITIONAL DEFENSE
          22                                           (Material Breach of Contract)
          23            11.        As a separate and distinct defense, Defendant alleges that Plaintiff’s Complaint, and
          24     each cause of action therein, is barred because Plaintiffs or applicable third parties materially
          25     breached the alleged contract.
          26

          27

          28

Gibson, Dunn &                                                        11
Crutcher LLP
                                   DEFENDANT’S ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
                                                   CASE NO. 3:18-CV-07592-JCS
                      Case 3:18-cv-07592-JCS Document 68 Filed 03/29/19 Page 12 of 20


            1                         TWELFTH SEPARATE AND ADDITIONAL DEFENSE
            2                               (Failure to Exhaust Administrative Remedies)
            3            12.    As a separate and distinct defense, Defendant alleges that Plaintiff’s Complaint, and
            4    any purported cause of action alleged therein, is barred by Plaintiff’s failure to exhaust administrative
            5    remedies available under state and federal laws, including, without limitation, the California Labor
            6    Code.
            7                      THIRTEENTH SEPARATE AND ADDITIONAL DEFENSE
            8                                         (Adequate Remedy at Law)
            9            13.    As a separate and distinct defense, Defendant alleges that Plaintiff has an adequate
          10     remedy at law. Therefore, injunctive, equitable, and/or declaratory relief is inappropriate.
          11                       FOURTEENTH SEPARATE AND ADDITIONAL DEFENSE
          12                                                  (No Standing)
          13             14.    As a separate and distinct defense, Defendant alleges that Plaintiff has no standing to
          14     bring some or all of the claims which are therefore barred.
          15                         FIFTEENTH SEPARATE AND ADDITIONAL DEFENSE
          16                                       (Defendant Acted in Good Faith)
          17             15.    As a separate and distinct defense, Defendant alleges that Defendant has acted
          18     pursuant to a good faith belief that its practices are in conformity with both federal and state laws, in
          19     reliance upon the reasonable interpretation of applicable law.
          20                         SIXTEENTH SEPARATE AND ADDITIONAL DEFENSE
          21                                                   (Not Willful)
          22             16.    As a separate and distinct defense, Defendant alleges that the conduct and/or
          23     violations of law alleged against Defendant are not sufficient to be “willful.”
          24                      SEVENTEENTH SEPARATE AND ADDITIONAL DEFENSE
          25                                                  (Due Process)
          26             17.    As a separate and distinct defense, Defendant alleges that, as applied to this case,
          27     proceeding on a representative basis under PAGA, Labor Code section 2698 et seq., fails to provide
          28     adequate due process protections and would violate the Rules Enabling Act, 28 U.S.C. § 2072,

Gibson, Dunn &                                                      12
Crutcher LLP
                                 DEFENDANT’S ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
                                                 CASE NO. 3:18-CV-07592-JCS
                      Case 3:18-cv-07592-JCS Document 68 Filed 03/29/19 Page 13 of 20


            1    inasmuch as it constitutes trial by formula and unfairly restricts Defendant’s right to litigate
            2    affirmative defenses to the individual claims of Plaintiff and each courier he purports to represent,
            3    and therefore denies Defendant the protection of the Due Process Clause of the United States
            4    Constitution and violates the Rules Enabling Act.
            5                      EIGHTEENTH SEPARATE AND ADDITIONAL DEFENSE
            6                                  (Reasonable Payments/Quantum Meruit)
            7           18.     As a separate and distinct defense, Defendant alleges that the actual payments paid to
            8    Plaintiff, which are the subject of this action, were reasonable, appropriate, and commensurate with
            9    the services and work actually performed.
          10                        NINETEENTH SEPARATE AND ADDITIONAL DEFENSE
          11                                                    (Consent)
          12            19.     As a separate and distinct defense, Defendant alleges that the relief prayed for in the
          13     Complaint is barred because Plaintiff consented to conduct about which he now complains.
          14                        TWENTIETH SEPARATE AND ADDITIONAL DEFENSE
          15                                               (Facial Due Process)
          16            20.     As a separate and distinct defense, Defendant alleges that California Labor Code
          17     sections 2802, 1197, 1194, and 2699, and California Business and Professions Code section 17200,
          18     are facially ambiguous and violate due process notions pursuant to the United States Constitution.
          19                      TWENTY-FIRST SEPARATE AND ADDITIONAL DEFENSE
          20                                                 (Excessive Fines)
          21            21.     As a separate and distinct defense, Defendant alleges that the penalties and fines
          22     sought are unconstitutional and excessive under the United States Constitution, and specifically under
          23     the Excessive Fines Clause of the Eighth Amendment, U.S. Const. Amend. VIII, and the Due Process
          24     Clause of the Fourteenth Amendment, U.S. Const. Amend. XIV, Section 1.
          25                     TWENTY-SECOND SEPARATE AND ADDITIONAL DEFENSE
          26                        (Penalties Cannot Be Determined on a Representative Basis)
          27            22.     As a separate and distinct defense, Plaintiff’s claims for penalties under PAGA, Labor
          28     Code section 2698 et seq., cannot be determined on a representative basis.

Gibson, Dunn &                                                      13
Crutcher LLP
                                 DEFENDANT’S ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
                                                 CASE NO. 3:18-CV-07592-JCS
                      Case 3:18-cv-07592-JCS Document 68 Filed 03/29/19 Page 14 of 20


            1                     TWENTY-THIRD SEPARATE AND ADDITIONAL DEFENSE
            2                                  (Representative Action Not Manageable)
            3           23.     As a separate and distinct defense, Defendant alleges that this case is not properly
            4    maintained as a representative action because of the difficulties likely to be encountered in the
            5    management of a representative action.
            6                           TWENTY-FOURTH AND ADDITIONAL DEFENSE
            7                                          (Failure to Provide Notice)
            8           24.     As a separate and distinct defense, Defendant alleges that Plaintiff’s claims for
            9    penalties under PAGA are barred by Plaintiff’s failure to provide the LWDA sufficient notice of his
          10     claims, the names of the “aggrieved employees” on whose behalf he intends to seek penalties, and/or
          11     the facts underlying his claims, to permit the LWDA to make a reasoned determination regarding
          12     whether to investigate, and thus Plaintiff’s notice was deficient and the Court lacks jurisdiction over
          13     his claims for violation of PAGA.
          14                      TWENTY-FIFTH SEPARATE AND ADDITIONAL DEFENSE
          15                                               (Unlawful Delegation)
          16            25.     As a separate and distinct defense, Defendant alleges that Plaintiff’s claims for
          17     penalties are barred to the extent private actions seeking statutory or civil penalties manifest an
          18     unlawful delegation of executive or other authority.
          19                      TWENTY-SIXTH SEPARATE AND ADDITIONAL DEFENSE
          20                                               (De Minimis Doctrine)
          21            26.     As a separate and distinct defense, Defendant alleges that the Complaint, and each
          22     purported cause of action contained therein, is barred in whole or in part to the extent the de minimis
          23     doctrine applies to Plaintiff’s claims.
          24                    TWENTY-SEVENTH SEPARATE AND ADDITIONAL DEFENSE
          25                                         (Legitimate Business Purposes)
          26            27.     As a separate and distinct defense, Defendant alleges that Defendant cannot be liable
          27     for any alleged violation of the California Labor Code or the California Business and Professions
          28     Code because its actions were not unfair, fraudulent, nor likely to mislead, and its conduct and

Gibson, Dunn &                                                      14
Crutcher LLP
                                 DEFENDANT’S ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
                                                 CASE NO. 3:18-CV-07592-JCS
                      Case 3:18-cv-07592-JCS Document 68 Filed 03/29/19 Page 15 of 20


            1    dealings were lawful, as authorized by applicable state and federal statutes, rules, and regulations,
            2    and such actions, conduct, and dealings were carried out in good faith and for legitimate business
            3    purposes.
            4                    TWENTY-EIGHTH SEPARATE AND ADDITIONAL DEFENSE
            5                                        (Acts or Omissions of Plaintiff)
            6              28.   As a separate and distinct defense, Defendant alleges that the Complaint, and each
            7    purported cause of action contained therein, is barred in whole or in part to the extent that damages, if
            8    any, resulted from the acts and/or omissions of Plaintiff or any person on whose behalf relief is
            9    sought.
          10                      TWENTY-NINTH SEPARATE AND ADDITIONAL DEFENSE
          11                                   (No Knowledge of Uncompensated Work)
          12               29.   As a separate and distinct defense, Defendant alleges that Defendant had no
          13     knowledge of, nor should it have had knowledge of, any alleged uncompensated work by Plaintiff
          14     and did not authorize, request, require, suffer, or permit any such activity by Plaintiff.
          15                         THIRTIETH SEPARATE AND ADDITIONAL DEFENSE
          16                                        (Independent Contractor Status)
          17               30.   As a separate and distinct defense, Defendant alleges that the Complaint, and each
          18     purported cause of action therein, is barred on the grounds that Plaintiff and/or any couriers he seeks
          19     to represent are independent contractors.
          20                       THIRTY-FIRST SEPARATE AND ADDITIONAL DEFENSE
          21                                           (Not Plaintiff’s Employer)
          22               31.   As a separate and distinct defense, Defendant alleges that the Complaint, and each
          23     purported cause of action therein, is barred on the grounds that Defendant was not and/or is not the
          24     employer of Plaintiff and/or any couriers Plaintiff seeks to represent.
          25                         THIRTY-SECOND SEPARATE AND ADDITIONAL DEFENSE
          26                                (Constitutional Defects in Section 17200 et seq.)
          27               32.   As a separate and distinct defense, Defendant alleges that any finding of liability under
          28     California Business & Professions Code Sections 17200, 17203, and 17204 would violate the Due

Gibson, Dunn &                                                      15
Crutcher LLP
                                 DEFENDANT’S ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
                                                 CASE NO. 3:18-CV-07592-JCS
                      Case 3:18-cv-07592-JCS Document 68 Filed 03/29/19 Page 16 of 20


            1    Process Clause of the Fourteenth Amendment to the United States Constitution, and of Article I,
            2    Section 7 of the California Constitution, because the standards of liability under these statutes are
            3    unduly vague and subjective, and permit retroactive, random, arbitrary, and capricious punishment
            4    that serves no legitimate governmental interest.
            5                      THIRTY-THIRD SEPARATE AND ADDITIONAL DEFENSE
            6                               (Constitutional Defects in Section 17200 et seq.)
            7           33.      As a separate and distinct defense, Defendant alleges that any attempt to require
            8    Defendant to identify, locate, or notify absent persons on whose behalf this action is allegedly
            9    prosecuted would violate the Due Process Clause of the Fourteenth Amendment to the United States
          10     Constitution.
          11                     THIRTY-FOURTH SEPARATE AND ADDITIONAL DEFENSE
          12                             (Plaintiff May Not Represent the “General Public”)
          13            34.      As a separate and distinct defense, Defendant alleges that Plaintiff may not represent
          14     the “general public” because Plaintiff is not a public official designated in California Business &
          15     Professions Code section 17200 et seq., nor does he possess any authority to represent the “general
          16     public.”
          17                       THIRTY-FIFTH SEPARATE AND ADDITIONAL DEFENSE
          18     (Constitutional Defects in Private Attorneys General Act, Labor Code Section 2698 et seq.)
          19            35.      As a separate and distinct defense, Defendant alleges that any finding of liability under
          20     Private Attorneys General Act, Labor Code § 2698 et seq., would violate the Due Process Clause of
          21     the Fourteenth Amendment to the United States Constitution, and Article I, Section 7 of the
          22     California Constitution, because the standards of liability under these statutes are unduly vague and
          23     subjective, and permit retroactive, random, arbitrary, and capricious punishment that serves no
          24     legitimate governmental interest.
          25                       THIRTY-SIXTH SEPARATE AND ADDITIONAL DEFENSE
          26       (Constitutional Defects in Private Attorneys General Act, Labor Code Section 2698 et seq.)
          27            36.      As a separate and distinct defense, Defendant alleges that any attempt to require
          28     Defendant to identify, locate or notify absent persons on whose behalf this action is allegedly

Gibson, Dunn &                                                      16
Crutcher LLP
                                 DEFENDANT’S ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
                                                 CASE NO. 3:18-CV-07592-JCS
                      Case 3:18-cv-07592-JCS Document 68 Filed 03/29/19 Page 17 of 20


            1    prosecuted would violate the Due Process Clause of the Fourteenth Amendment to the United States
            2    Constitution.
            3                    THIRTY-SEVENTH SEPARATE AND ADDITIONAL DEFENSE
            4      (Constitutional Defects in Private Attorneys General Act, Labor Code Section 2698 et seq.)
            5           37.      As a separate and distinct affirmative defense, Defendant alleges that any award under
            6    the Private Attorneys General Act, Labor Code § 2698, et seq., to persons who refuse to execute an
            7    acknowledgement that the payment is in full settlement of claims against Defendant would violate the
            8    Due Process Clause of the Fourteenth Amendment to the United States Constitution.
            9                     THIRTY-EIGHTH SEPARATE AND ADDITIONAL DEFENSE
          10                                           (No Proximate Causation)
          11            38.      As a separate and distinct defense, Defendant alleges that the damages alleged by
          12     Plaintiff, if any, were not proximately caused by any unlawful policy, custom, practice, and/or
          13     procedure promulgated and/or tolerated by Defendant.
          14                       THIRTY-NINTH SEPARATE AND ADDITIONAL DEFENSE
          15                                      (Acts or Omissions of Third Parties)
          16            39.      As a separate and distinct defense, Defendant alleges that all or part of the damages
          17     alleged in the Complaint, if they occurred, were caused by the acts and/or omissions of other persons
          18     or entities for whose conduct Defendant is not legally responsible. Plaintiff’s alleged damages, if
          19     any, are therefore not recoverable from Defendant. In the alternative, any damages which Plaintiff
          20     may be entitled to recover against Defendant, if any, must be reduced to the extent that such damages
          21     are attributable to the intervening acts and/or omissions of persons or entities other than Defendant.
          22                         FORTIETH SEPARATE AND ADDITIONAL DEFENSE
          23                                   (Res Judicata and/or Collateral Estoppel)
          24            40.      As a separate and distinct defense, Defendant alleges that Plaintiff is barred from
          25     relief, in whole or in part, to the extent his claims are precluded under the doctrines of res judicata
          26     and/or collateral estoppel.
          27

          28

Gibson, Dunn &                                                      17
Crutcher LLP
                                 DEFENDANT’S ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
                                                 CASE NO. 3:18-CV-07592-JCS
                      Case 3:18-cv-07592-JCS Document 68 Filed 03/29/19 Page 18 of 20


            1                       FORTY-FIRST SEPARATE AND ADDITIONAL DEFENSE
            2                                              (Unjust Enrichment)
            3            41.     As a separate and distinct defense, Defendant alleges that Plaintiff is barred from
            4    relief, in whole or in part, to the extent it results in an unjust enrichment to Plaintiff and/or any person
            5    on whose behalf relief is sought.
            6                     FORTY-SECOND SEPARATE AND ADDITIONAL DEFENSE
            7                                (No Imminent or Irreparable Injury or Harm)
            8            42.     As a separate and distinct defense, Defendant alleges that Plaintiff is not entitled to
            9    equitable relief because Plaintiff has not suffered injury or harm and will not suffer imminent and
          10     irreparable injury or harm as a result of any action or conduct by Defendant.
          11                        FORTY-THIRD SEPARATE AND ADDITIONAL DEFENSE
          12                                                      (Offset)
          13             43.     As a separate and distinct defense, Defendant is informed and believes and thereon
          14     alleges that the Complaint is barred as against Defendant because the amounts claimed are overstated
          15     or are subject to offset.
          16                      FORTY-FOURTH SEPARATE AND ADDITIONAL DEFENSE
          17                                              (Payment and Release)
          18             44.     As a separate and distinct defense, Defendant alleges that Plaintiff was paid in full and
          19     therefore Defendant is released from any and all continuing obligations to him.
          20                        FORTY-FIFTH SEPARATE AND ADDITIONAL DEFENSE
          21                                             (Arbitration Agreement)
          22             45.     As a separate and distinct defense, Defendant alleges that the individuals whom
          23     Plaintiff purports to represent in this action are barred from litigating their claims, in whole or in part,
          24     in this Court to the extent their claims are governed by the terms of binding arbitration agreements.
          25                        FORTY-SIXTH SEPARATE AND ADDITIONAL DEFENSE
          26                                         (Additional Affirmative Defenses)
          27             46.     As a separate and distinct defense, Defendant denies all allegations not expressly
          28     admitted and specifically reserves the right to amend this Answer to assert additional affirmative or

Gibson, Dunn &                                                       18
Crutcher LLP
                                  DEFENDANT’S ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
                                                  CASE NO. 3:18-CV-07592-JCS
                      Case 3:18-cv-07592-JCS Document 68 Filed 03/29/19 Page 19 of 20


            1    other defenses that it may have against Plaintiff and/or supplement, alter, or change this Answer as
            2    may be warranted by the revelation of information during discovery and investigation.
            3    WHEREFORE, Defendant requests that judgment be entered as follows:
            4           1.      That Plaintiff take nothing by this action;
            5           2.      That the Complaint be dismissed in its entirety with prejudice;
            6           3.      That judgment be entered in favor of Defendant and against Plaintiff;
            7           4.      That Defendant be awarded its costs of suit;
            8           5.      That Defendant be awarded its attorneys’ fees incurred herein; and
            9           6.      That the Court award Defendant such other and further relief as the Court may deem
          10     just and proper.
          11

          12     Dated: March 29, 2019                         GIBSON, DUNN & CRUTCHER LLP
          13

          14                                                   By: /s/ Dhananjay S. Manthripragada
                                                               Dhananjay S. Manthripragada
          15

          16                                                   Attorneys for Defendant POSTMATES INC.
          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                     19
Crutcher LLP
                                    DEFENDANT’S ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
                                                    CASE NO. 3:18-CV-07592-JCS
                     Case 3:18-cv-07592-JCS Document 68 Filed 03/29/19 Page 20 of 20


            1                                            JURY DEMAND
            2          Defendant Postmates Inc. hereby demands a jury trial on all issues so triable.
            3
                 Dated: March 29, 2019                       GIBSON, DUNN & CRUTCHER LLP
            4

            5
                                                             By: /s/ Dhananjay S. Manthripragada
            6                                                Dhananjay S. Manthripragada
            7
                                                             Attorneys for Defendant POSTMATES INC.
            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                   20
Crutcher LLP
                               DEFENDANT’S ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT
                                               CASE NO. 3:18-CV-07592-JCS
